     Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 1 of 8 PageID #:301




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    JOSEPH LEVATO and ANGELA                   )
    DEVATO,                                    )
                                               )
                                               )          No. 20 C 1999
                         Plaintiffs,
                                               )
          v.
                                               )          Magistrate Judge
                                               )          Maria Valdez
    MARY A. O’CONNOR, MARY A.
                                               )
    O’CONNOR TRUST, GALE G.
                                               )
    ACKER and GALE G. ACKER
                                               )
    TRUST,
                                               )
                         Defendants.           )
                                               )

                     MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants’ Motion for Summary Judgment [Doc. No. 33].

The parties have consented to the jurisdiction of the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). For the reasons that follow, Defendants’

motion is denied.

                                          FACTS1

       Defendants previously owned a house and parcel of land (the “Property”)

located at 111 East Clarendon Street, Prospect Heights, Illinois, which is within

this judicial district. (LR 56.1(a)(3) ¶¶ 2-3; LR 56.1(b)(3) ¶ 16.) Plaintiffs are

residents of Illinois and Defendants are residents of Arizona. (LR 56.1(a)(3) ¶ 2.)




1Unless otherwise noted, the following material facts are undisputed or are deemed
admitted due to a party’s failure to comply with Local Rule 56.1, which this Court strictly
enforces.
    Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 2 of 8 PageID #:302




The amount in controversy in the case exceeds $75,000, (id.), and thus the Court

has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a).

       On April 27, 2019, Defendants listed the Property for sale and executed a

Residential Real Property Disclosure Report that did not refer to or disclose certain

alleged defects. (Id. ¶ 6.) The alleged defects that Defendants did not disclose

included (a) “a problem with the air conditioning system that caused an

accumulation of moisture and, therefore, mold growth throughout the system[,]” (b)

“a defect in the drain tile system involving the presence of iron bacteria that causes

clogs in the drains, pipes, and the sump pump[,]” and (c) “recurring leakage and/or

seepage issues in the basement of the Property.” (Id. ¶ 5; LR 56.1(b)(3) ¶ 5.)

Defendants and Plaintiffs entered a contract for the sale of the Property on April 29,

2019 and closed on the sale on May 30, 2019. (LR 56.1(a)(3) ¶ 7.)

       Defendants previously had the drain tile system at the Property “jetted”

twice per year to clear out iron bacteria buildup. (LR 56.1(b)(3) ¶ 18.) If the iron

bacteria buildup was not dealt with, the iron bacteria would eventually clog the

drain tile system. (Id. ¶ 19.) Defendants had the drain tile system jetted on April 19,

2019, prior to selling the Property to Plaintiffs. (Id. ¶ 22.) As part of the sale of the

Property, on April 29, 2019 Defendants provided Plaintiffs with a copy of the

Disclosure Report. (Id. ¶ 23.)

       Prior to closing, Plaintiffs discovered that there was no radiant heat in the

floor of the basement bedroom. (LR 56.1(a)(3) ¶ 9.) The parties determined that they

would set aside $5,000 to make sure the basement bedroom radiant floor heating



                                            2
     Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 3 of 8 PageID #:303




was working. (Id.) On July 8, 2019, after Plaintiffs learned that repairs would need

to be made to the radiant floor heating, the parties agreed that Plaintiffs would

receive $2,758 of the escrow to pay the repair quote. (Id. ¶ 13.) Plaintiff Joseph

Levato thereafter signed a release (the “Release”) in exchange for the $2,758, which

stated that Mr. Levato would indemnify, hold harmless, and release Defendants “for

any issues stemming from or arising out of [the] purchase of [the property],

including but not limited to the radiant heat in the basement bedroom.” (LR

56.1(a)(3) ¶ 15.)

       On or about May 26, 2019, Plaintiffs did a walkthrough of the Property with

Defendants before the closing on May 30, 2019. (LR 56.1(b)(3) ¶ 26.) On or about

November 30, 2019, Plaintiffs discovered the alleged defects including the existence

of mold in the air conditioning system. (LR 56.1(a)(3) ¶ 8; LR 56.1(b)(3) ¶ 31.) In

February 2020, Plaintiffs discovered water stains on the ceilings of the main floor of

the Property. (LR 56.1(b)(3) ¶ 35.)

                                      DISCUSSION

I.     SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate where “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The Court

must draw all reasonable inferences in favor of the nonmovant. Bennington v.

Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001).



                                           3
      Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 4 of 8 PageID #:304




        However, once the movant has carried its burden under Rule 56(c), “its

opponent must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). The party opposing summary judgment must offer admissible

evidence in support of his version of events, and hearsay evidence does not create a

genuine issue of material fact. McKenzie v. Ill. Dep’t of Transp., 92 F.3d 473, 484

(7th Cir. 1996); see Larimer v. Dayton Hudson Corp., 137 F.3d 497, 500 (7th Cir.

1998) (“‘If the non-moving party bears the burden of proof on an issue, . . . that

party may not rest on the pleadings and must instead show that there is a genuine

issue of material fact.’”) (citation omitted). “The mere existence of an alleged factual

dispute is not sufficient to defeat a summary judgment motion. . . . The nonmovant

will successfully oppose summary judgment only when it presents ‘definite,

competent evidence to rebut the motion.’” Vukadinovich v. Bd. of Sch. Trs. of N.

Newton Sch. Corp., 278 F.3d 693, 699 (7th Cir. 2002) (citations omitted).

Furthermore, courts are “‘not required to draw every conceivable inference from the

record,”’ United States v. Luce, 873 F.3d 999, 1005 (7th Cir. 2017) (citation omitted),

nor do they “have to scour the record or make a party’s argument for it,” Varlen

Corp. v. Liberty Mut. Ins. Co., 924 F.3d 456, 460 (7th Cir. 2019).

II.     ANALYSIS

        The parties’ dispute centers completely around whether the Release signed

by Plaintiffs is valid, enforceable, and encompasses the defects alleged in the

complaint. If the answer to that collective inquiry is “yes” and there are no material



                                           4
     Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 5 of 8 PageID #:305




issues of fact as to the validity and scope of the Release, Defendants are entitled to

summary judgment on all claims alleged in the complaint. Plaintiffs argue,

however, that the Release is unenforceable because it was obtained by fraud and

does not encompass the defects at issue, and that determination of both (1) the

validity and (2) the scope of the Release involve disputed issues of material fact. The

Court agrees with Plaintiffs that genuine issues of material fact exist as to both the

validity and scope of the Release.

A.     Validity

       Under Illinois law, a release is a contract and is governed by contract law.

Farm Credit Bank of St. Louis v. Whitlock, 144 Ill.2d 440, 447 (1991). As with any

other contract, a “release may be set aside if there is fraud in the inducement.”

Havoco of Am., Ltd. v. Sumitomo Corp. of Am., 971 F.2d 1332, 1341 (7th Cir. 1992)

(citing Phil Dressler & Assoc. v. Old Oak Brook Inv. Corp., 192 Ill. App. 3d 577 (2d

Dist. 1989)). Fraudulent inducement occurs where the following elements are met:

(1) a false statement of material fact; (2) known or believed to be false by the person

making it; (3) an intent to induce the other party to act; (4) action by the other party

in reliance on the truth of the statement; and (5) damage to the other party

resulting from such reliance. Id. (citation omitted).

       Plaintiff argues the Release was obtained by fraud because Defendants

knowingly misrepresented and concealed the existence of iron bacteria in the drain

tile system, water intrusion issues at the Property, and defects in the air




                                           5
     Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 6 of 8 PageID #:306




conditioning system, and but for the misrepresentations, Plaintiffs would not have

signed the Release.

       The Court agrees that whether Defendants fraudulently induced Plaintiffs

into purchasing the Property, and signing the Release, by intentionally concealing

defects and making false statements in the disclosure report, is a disputed question

of fact which could change the outcome of the case. See Janowiak v. Tiesi, 402 Ill.

Supp. 3d 997, 1005 (1st Dist. 2010) (stating that “genuine issues of material fact

remain concerning whether there was fraud in the inducement of the release, which

could invalidate the release in its entirety. Where such facts are alleged, an issue of

material fact exists, which if proven, would likely defeat the affirmative defense of

prior release.”). For example, Defendants had the drain tile system at the Property

“jetted” twice per year to clear out iron bacteria buildup, which may have prevented

Plaintiffs from learning of its existence. (See LR 56.1(b)(3) ¶ 18.) Because the

Release would be invalid under Illinois law if induced by fraud, and that could

change the outcome of the case, the issue in inappropriate for summary judgment.

B.     Scope

       If the Release’s terms are “clear and explicit, the court must enforce them as

written and construction of the release is a question of law.” Construction Systems,

Inc. v. FagelHaber, LLC, 2015 IL App (1st) 141700, ¶ 25 (citation omitted).

“Releases are construed against the benefitting party and must spell out the

intention of the parties with great particularity.” Fuller Family Holdings, LLC v.

Northern Trust Co., 371 Ill.App.3d 605, 614 (2007) (citation omitted). The scope and



                                           6
    Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 7 of 8 PageID #:307




effect of a release are determined from both the express language of the release and

“the circumstances surrounding its execution.” Construction Systems, 2015 IL App

(1st) 141700, ¶ 25. “Under Illinois law, a release will not be construed to defeat a

valid claim that was not contemplated by the parties at the time the agreement was

executed, and general words of release are inapplicable to claims that were

unknown to the releasing party. Id. (citing Whitlock, 144 Ill.2d at 447).

      Although the construction of the Release is ultimately an issue of law, the

“circumstances surrounding its execution” is a question of fact and disputed issues

of fact related to the circumstances may defeat summary judgment. See

Construction Systems, 2015 IL App (1st) 141700, ¶ 25. Here, the Court finds that

genuine issues of material fact exist as to the scope of the Release, which would

make a legal conclusion regarding the scope inappropriate at summary judgment.

      The language of the Release is one issue, but “[t]he intention of the parties

controls the scope and effect of a release, and this intent ‘is discerned from the

language used and the circumstances of the transaction.’” Carlile v. Snap-on Tools,

271 Ill. App. 3d 833, 838 (4th Dist. 1995) (emphasis in original). Furthermore, “[a]

release cannot be construed to include claims not within the contemplation of the

parties.” Id. Plaintiffs signed the Release without being aware of the defects they

claim were fraudulently concealed, so the scope of the Release cannot be determined

without resolution of the genuine issues of disputed fact regarding the

circumstances surrounding the execution of the Release, including whether and to

what extent Defendants concealed certain defects.



                                           7
    Case: 1:20-cv-01999 Document #: 46 Filed: 06/17/21 Page 8 of 8 PageID #:308




                                    CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Summary Judgment [Doc.

No. 33] is denied.



SO ORDERED.                                 ENTERED:




DATE: June 17, 2021                         ___________________________
                                            HON. MARIA VALDEZ
                                            United States Magistrate Judge




                                        8
